Citation Nr: 1314691	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2009, the Board disposed of other issues on appeal and remanded the claim for service-connection for a right ear hearing loss for an examination and medical opinion.  Following the return of the appeal after additional development, the Board denied this claim in an April 2011 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court) and in a July 2012 decision, the Court set aside the Board's decision and remanded it to the Board to further address evidentiary deficiencies pointed out in the Court's decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Court's July 2012 decision, inadequacies in the opinion and rationale of prior VA examination reports relied upon in the Board in its April 2011 decision require further development of this matter.  The Court has pointed out that the dispute in this matter is over the sufficiency of the in-service injury and the nexus.  In this matter, it is noted that there is no dispute that the Veteran sustained acoustic trauma in service, for which service connection is in effect for a left ear hearing loss and tinnitus.  The Court pointed out that the VA examiner from the April 2004 examination did not provide analysis regarding whether a change in hearing acuity shown on separation examination for the right ear (shown to be a 20-25 decibel loss compared to entrance examination measurements), while not meeting VA standards for hearing loss, still constituted a loss of hearing greater than would be expected due to natural progression.  This analysis was noted to have been done for the left ear, which is service connected.  No reasoned medical explanation was given as to why the right ear was not found to have sustained injury.  

The Court pointed out that no VA examiner has set forth any medical principle or offered any support that would exclude the possibility of an injury in service that worsened over time to result in the Veteran's current level of disability in the right ear.  The shortcomings of the February 2010 VA examiner's opinion were described, with the examiner having stated that he was asked to "speculate" as to the relationship between the Veteran's noise exposure and his current right ear hearing loss.  The examiner gave an unfavorable opinion that whatever degree of hearing loss present in the right ear is less likely as not due to noise exposure in the military, basing this opinion on the findings of normal hearing for VA disability purposes on all examinations in the service and post service as late as 2004.  This opinion was found to merely be a reiteration of the evidence of record, with no reasoning behind it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Court pointed out that the Board and VA examiners seem to assume no in-service injury can support later disability unless the VA disability thresholds are met under 38 C.F.R. § 3.385, which is a false assumption.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

The Court also found that the evidence as it presently stands, while not sufficient to support a denial of service connection is also not adequate to sustain a grant of service connection.  The appellant was noted to have not provided any evidence to support finding a nexus between the right ear hearing loss measured in service and his present disability.  

The Board finds that compliance with the Court's order warrants further development of this matter in order to obtain medical evidence that overcomes the evidentiary shortcomings described above.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since the February 2010 VA examination.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After the aforementioned development has been completed, return the claims folder to the February 2010 VA examiner, if available.  Otherwise the folder should be reviewed by an appropriate specialist.  The claims folder and a copy of this remand must be reviewed by the examiner.  The examiner is asked to provide an addendum to the previous opinion on the February 2010 VA examination that determined the Veteran's right ear hearing loss was not caused by nor a result of service, to include acoustic trauma sustained therein (which was conceded by VA when it granted service connection for the left ear hearing loss and tinnitus), and provide a detailed explanation for his or her conclusions.  

In providing the opinion(s), the examiner must not base the opinion merely on the fact that his hearing remained normal for VA disability purposes on separation examination.  The examiner must discuss whether the in-service acoustic trauma resulted in injury to the right ear.  The examiner must find whether it is as likely as not that the Veteran has hearing loss of his right ear as a result of the in-service acoustic trauma.  The significance of the shifts in acuity shown on testing in service and post service must be addressed and an opinion should be given as to whether those shifts in hearing acuity (even if not meeting the VA criteria for hearing loss) represent more than the expected progression of hearing changes.  The examiner should also address any other pertinent evidence obtained pursuant to this remand, as well as the Veteran's lay testimony regarding his problems with hearing acuity shortly after service.  The medical reasons for accepting or rejecting the Veteran's statements describing symptoms from shortly after service should be set forth in detail.  (If the examiner concludes that an examination is required to provide the required opinions, another examination should be scheduled.)  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, he or she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  The reports of any medical treatises or studies relied upon by the examiner must be associated with the claims folder.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


